DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 of the US Patent Application No. 15/609,585 filed 05/31/2017 are presented for examination.
Claim Rejections - 35 USC § 112
Claims 12, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 13 and 17 recite the term “about” that makes claims indefinite. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983).
In the instant case, the terms “at least about” and “about” render claims indefinite, since there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05 (b-II).
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, 11, 15, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burt et al. (2013/0079733).
Regarding claim 1,  As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Burt discloses a method for producing a mist (Abstract, line 1), the method comprising:
	activating a device (page 26, [0153], line 12) having fluid vaporizer 20 ([0108]) to cause the fluid vaporizer to generate a first mist, wherein a pump 201 of the device draws the first mist into the pump and the pump generates a second mist that is expelled from the device ([145], [164], [165], [170]; figs. 21, 36, 37).
Regarding claim 3, Burt discloses the method, wherein the pump 201 draws the first mist into the pump through a pump inlet and expels the second mist through a pump outlet (see fig. 37).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 4, Burt discloses the method, wherein the step of prior to activating, delivering a fluid to the fluid vaporizer is inherently present, since it is the only way to make the apparatus to produce the mist.
Regarding claim 5, Burt discloses the method, wherein the fluid is delivered to a fluid-retaining reservoir that is in fluid communication with the fluid vaporizer (see fig. 25).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 6, Burt discloses the method, wherein the fluid is delivered to the fluid vaporizer using a removable cartridge 80, 82 that is coupled to the device ([165], figs. 21, 37).
Regarding claim 8, Burt discloses the method, wherein the second mist is ejected from the pump into a flow path of the first mist produced by the fluid vaporizer (see fig. 37).
Regarding claim 9, Burt discloses the method, wherein the first mist and the second mist are delivered to a skin surface of a patient ([0056]).
Regarding claim 11, Burt discloses the method, wherein a sensor disposed on the housing and configured to determine a distance from the device to a skin of a patient ([0028]).
Regarding claim 15, Burt discloses the method, wherein the fluid includes oil-water emulsions ([0084], [0086]).
Regarding claim 18, Burt discloses the method, wherein a flow is directed to a wound ([0100]).
Regarding claim 21, Burt discloses a method for producing a mist (Abstract, line 1), the method comprising:
a housing 170 ([0153]; fig. 29A) having an outlet formed therein 162 (([0148]; fig. 29A); a fluid vaporizer 20 ([0108]) disposed within the housing and configured to receive fluid, to produce an aerosol mist of liquid particles from the fluid ([0168]), and to eject the aerosol mist from the housing through the outlet to an external environment; and a pump 201 (fig. 37) that is configured to draw the aerosol mist ejected through the outlet into the pump and to expel the aerosol mist.

    PNG
    media_image3.png
    318
    440
    media_image3.png
    Greyscale

Regarding claim 22, Burt discloses the method, wherein the pump has inlet and outlet ports that each extend along an axis that is at an angle of 90 degrees or less relative to a longitudinal axis of the outlet in the housing, the pump being configured to receive the aerosol mist through the inlet and expel the aerosol mist through the outlet (see fig. 29A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, 13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (2013/0079733).
Regarding claim 10, Burt discloses the invention discussed above but does except for delivering the mist to cells in a plate or well, but motivates to do so by disclosing delivering the mist to the various of surfaces for the purpose of treatment ([0006]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the method of Burt with the step of delivering the mist to cells in a plate or well in order to treat desired surface, as motivated by Burt ([0006]), since cells in a plate or well is a variation of the surface. 
Regarding claims 12 and 13, Burt discloses the invention discussed above but does not expressly disclose the particular parameter of the drug molecular weight range.
Since the particular parameter of the drug molecular weight range affects drug dosage used for the treatment, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the drug molecular weight range in order to provide the desired treatment dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 23-25, Burt discloses the invention discussed above but does not expressly disclose the particular parameter of the mist Weber number range.
Since the particular parameter of the mist Weber number range affects the level of droplets a bubbles formation, it is the matter of optimization as being result effective .
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (2013/0079733) in view of Boiarski (US 4268460).
Regarding claim 2, Burt discloses the invention discussed above but is slient as to the pump is configured to reduce a size of the liquid particles produced by the fluid vaporizer.
Boiarski further teaches a pump that is configured to reduce a size of the liquid particles produced by the fluid vaporizer (fig. 6; col. 8, II. 56 - col. 9, II. 6) to provide development of the optimum mist droplet size distribution (col. 4, II. 63-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Burt such that the pump reduces a size of the liquid particles, as taught by Boiarski in order to provide development of the optimum mist droplet size distribution.
Regarding claim 17, Burt in view of Boiarski disclose the invention discussed above but do not expressly disclose the particular parameter of particles reducing in size range.
Since the particular parameter of of particles reducing in size range affects the particular therapeutic procedure, it is the matter of optimization as being result .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (2013/0079733) in view of Albert (US 2015/0014433).
Burt discloses the invention discussed above but does not expressly disclose the method, wherein the fluid includes cosmetically acceptable topical carriers.
Albert teaches a method for spraying of fluids (Abstract, line 1), wherein the fluid includes cosmetically acceptable topical carriers (0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the fluid of Burt with the cosmetically acceptable topical carriers, as taught by Albert in order to provide cosmetic procedure, as motivated by Albert ([0002]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (2013/0079733) in view of Papania (US 2009/0223513).
Burt discloses the invention discussed above but does not expressly disclose the method, wherein the fluid includes at least one of a DNA, a protein, a virus, a phage, bacteria, RNA, mRNA, miRNA, an aptamer, stabilized RNA, iRNA, siRNA, and a plasmid suspended in the fluid.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the liquid of Burt with the protein, as taught by Papania in order to provide appropriate treatment, as motivated by Papania ([0005]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the Allowable Subject Matter comes from the parent case US 9700686, i.e. the closest prior art of record Burt et al. (2013/0079733), Albert (US 2015/0014433) and Papania (US 2009/0223513) fail to teach, suggest or render obvious a pump having an inlet port positioned to disrupt a flow path of the aerosol mist produced by the fluid vaporizer such that the mist can be drawn into the pump through the inlet port, the pump having an outlet port for expelling the aerosol mist that is drawn into the inlet port.
Regarding claims 19 and 20, the closest prior art of record Burt et al. (2013/0079733), Albert (US 2015/0014433) and Papania (US 2009/0223513) fail to teach, suggest or render obvious the mist being drawn into an inlet of a pump in the .
Conclusion

 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILYA Y TREYGER/           Examiner, Art Unit 3781